DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Davis and Kasumi Kanetaka  on 5/19/2022.

The application has been amended as follows: 
Claim 1.  (Currently Amended)  A vehicle mirror device, comprising:
a mirror housing attached to a vehicle; and
a mirror that is held by the mirror housing and transmits light from inside of the mirror housing while reflecting light from outside of the mirror housing, wherein
the mirror housing accommodates therein
	a light source,
	a reflective cavity having a reflective surface facing the opening surface of the mirror housing, at least a part of the reflective surface including a granular surface,
	a circuit cavity including an electrical circuit associated with the vehicle mirror device,
a partition separating the reflective cavity from the circuit cavity and extending from the reflective surface along a partition surface that intersects the opening surface, and
	a mask having a light transmitting part through which the light from the light source reflected by the reflector is transmitted, and
the light source and the reflector are arranged so that reflected light is projected toward the light transmitting part of the mask by one time of reflection, and the reflector is arranged so that the reflected light is projected at an angle with respect to a normal line of a reflective surface of the mirror.

Claim 2.  (Previously Presented)  The vehicle mirror device according to claim 1, further comprising:
a wall surface that guides light that is emitted from the light source but is not directed to the reflector, toward the reflective surface of the reflector without blocking light that is emitted from the light source and enters the reflector as well as the reflected light by the reflector and is projected toward the light transmitting part of the mask.

Claim 3.  (Previously Presented)  The vehicle mirror device according to claim 1, wherein an optical axis of the light source is arranged to be inclined toward the reflective surface of the reflector.

Claim 4.  (Currently Amended)  An illumination device for illuminating a vehicle mirror display part, the illumination device comprising:
a housing having an opening edge that defines an opening surface of the housing, the housing including
	a reflective cavity having a reflective surface facing the opening surface of the housing, at least a part of the reflective surface including a granular surface,
	a circuit cavity including an electrical circuit associated with the illumination device, and
	a partition separating the reflective cavity from the circuit cavity and extending from the reflective surface along a partition surface that intersects the opening surface; and
a light source provided in the circuit cavity, configured to emit light into the reflective cavity, and having an optical axis intersecting the partition surface, the light source being configured such that at least a part of the light emitted from the light source enters the reflective surface, the reflective surface diffusing the part of the light in a random direction so that at least a part of reflected light exits the opening surface of the housing.

Claim 5.  (Previously Presented)  The illumination device according to claim 4, wherein
the housing further includes a flange extending outward from the opening edge along the opening surface, and
the flange is configured to attach the housing to a flat base.

Claim 6.  (Original)  The illumination device according to claim 4, wherein the reflective surface includes a reflective layer provided on the granular surface.

Claim 7.  (Original)  The illumination device according to claim 4, wherein the reflective cavity includes a plurality of side surfaces extending from the reflective surface to the opening edge of the housing to form the reflective cavity.

Claim 8.  (Original)  The illumination device according to claim 7, wherein at least one of the side surfaces includes a smooth finished surface.

Claim 9.  (Original)  The illumination device according to claim 8, wherein at least one of the side surfaces includes a granular finished surface.

Claim 10.  (Original)  The illumination device according to claim 7, wherein the side surfaces include:
opposing sidewalls that extend along the optical axis and face each other so that the optical axis is located between the opposing sidewalls; and
an end sidewall that the optical axis intersects.

Claim 11.  (Original)  The illumination device according to claim 10, wherein each of the opposing sidewalls includes a smooth finished surface.

Claim 12.  (Original)  The illumination device according to claim 11, wherein the end sidewall is a granular finished surface.

Claim 13.  (Original)  The illumination device according to claim 4, wherein the circuit cavity includes a plurality of cavity parts.

Claim 14.  (Original)  The illumination device according to claim 13, wherein the cavity parts include a light source cavity portion accommodating therein at least a part of the light source.

Claim 15.  (Original)  The illumination device according to claim 4, wherein the partition does not extend to the opening edge so as to form a light entrance opening on the partition surface.

Claim 16.  (Original)  The illumination device according to claim 15, wherein the partition surface is inclined from a position orthogonal to the opening surface.

Claim 17.  (Original)  The illumination device according to claim 4, wherein the optical axis of the light source does not intersect the opening surface.

Claim 18.  (Original)  The illumination device according to claim 17, wherein the optical axis of the light source is not parallel to the opening surface so as to intersect the reflective surface.

Claim 19.  (Original)  The illumination device according to claim 4, further comprising a lighting diffuser that substantially covers an opening of the reflective cavity.

Claim 20.  (Currently Amended)  A vehicle mirror display assembly to be illuminated, the vehicle mirror display assembly comprising:
an illumination device including a housing having an opening edge that defines an opening surface of the housing, the housing including
	a reflective cavity having a reflective surface facing the opening surface of the housing, at least a part of the reflective surface including a granular surface,
	a circuit cavity including an electrical circuit that provides an electrical function to the illumination device, and
	a partition separating the reflective cavity from the circuit cavity and extending from the reflective surface along a partition surface that intersects the opening surface;
a light source provided in the circuit cavity, configured to emit light into the reflective cavity, and having an optical axis intersecting the partition surface, the light source being configured such that at least a part of the light emitted from the light source enters the reflective surface, the reflective surface diffusing the part of the light in a random direction so that at least a part of reflected light exits the opening surface of the housing; and
a mirror display part connected to the illumination device so that the mirror display part is illuminated with the part of the reflected light exiting the opening surface of the housing.

Claim 21.  (Original)  The mirror display assembly that is illuminated according to claim 20, wherein the mirror display part includes a mask incorporated in a mirror coating.

Claim 22.  (Original)  A vehicle mirror comprising the mirror display assembly to be illuminated according to claim 20.

Allowable Subject Matter
Claims1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, and 20 recite, inter alia, “a partition separating the reflective cavity from the circuit cavity and extending from the reflective surface along a partition surface that intersects the opening surface” The prior art teaches using the light source as a substrate (see 11,098,874), but never a partition structure itself. I.e. 874 does not teach a circuit cavity as the circuit is used to form a partition. The use of a partitioned cavity in a mirror display for a vehicle is not taught in the prior art and not an obvious modification in light of the illuminating structure as recited. 
All other claims are allowed based on their dependence from an independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0190283 teaches a vehicle mirror device with a reflective cavity and a circuit. However, ‘283 does not teach a partition forming a circuit cavity.
11,098,874 teaches a vehicle mirror device with a reflective surface and cavity and a light source. However, ‘874 does not teach a specific partition forming a circuit cavity.
2018/0370441 teaches a vehicle mirror device with a reflector but no additional cavities. 
8,169,307 teaches a vehicle mirror device, but without a reflective cavity.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875